Examiners Amendment/ Comment
An examiner’s comment and/or amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. Any replacement drawings should include a transmittal page stating that the attached amendments to the drawings were required by the Office in an examiner’s amendment with the Notice of Allowability.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s amendment filed 5/19/2022 is acknowledged.  In view of the amendment, the rejection under 35 U.S.C. §112 (a)(b) has been withdrawn.
Specification
The order and arrangement of the specification has been amended for form by the Examiner as follows. 
The preamble is as follows:
--The design shows a new, original and ornamental design for a shoe for water sports as shown in the drawings. --
The figure descriptions are as follows:
--1.1 is a side in use view of our new design for a shoe for water sports;
1.2 is a rear in use view thereof;
1.3 is an opposite side in use view thereof;
1.4 is a rear view thereof in a fastened state; and
1.5 is a top view thereof in an unfastened state. –
The descriptive statement following the figure descriptions and preceding the claim reads as follows:
--The dashed broken lines depict environment and form no part of the claim. --
Conclusion
The claim stands in condition for allowance.
The references cited but not applied are considered cumulative art related to the claimed design.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WATKINS whose telephone number is (571)272-6415.  The examiner can normally be reached on M-F 8:00- 4:00 pm PST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane, can be reached on 571-272-7609.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
	
/JENNIFER L WATKINS/Examiner, Art Unit 2915